Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment dated September 7, 2022 has been carefully considered, but is non-persuasive. The Replacement Sheet of Drawings filed September 7, 2022 and the amendment to claim 6 overcome the objections to the drawings. The specification has been amended to correct the informalities set forth in the Non-Final Rejection. The claims have been amended to overcome most of the rejections under 35 USC 112(b). Correction of these matters is noted with appreciation.

Applicant has argued with regard to the claim rejections under 35 USC 102(a)(1) as being anticipated by Hansen 2012/0003094 (figure 4) that “Hansen does not teach: 
a plurality of receptors arranged at defined positions of the tip add-on and which protrude from an airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke; a conductor configured to conduct the current received from one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises an interface portion configured to be electrically connected to a blade internal down conductor system for discharging lightning stroke currents. 
The Examiner asserts that the lightning down conductor 202 of Hansen's rotor blade corresponds to the claimed conductor. However, the lightning down conductor 202 is not a conductor disposed within a tip add-on and is not configured to conduct current from a plurality of receptors at defined positions of a tip add-on. Hansen is silent regarding a plurality of receptors which protrude from an airfoil of a tip add-on and rather teaches (figure 4) a single receptor 203 that transitions from the tip of a rotor blade to a receptor “so that it has the desired aerodynamic properties of the tip 201.” 

Respectfully, these arguments are non-persuasive. Hansen 2012/0003094 (figure 4) discloses an arrangement for discharging current due to a lightning stroke at a tip add-on 205 of a rotor blade 201 of a wind turbine, the arrangement comprising: a plurality of receptors 203 (note the abstract, paragraph [0001], and claim 1, for example) arranged at defined positions of the tip add-on and which protrude from an airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke; a conductor (the copper or aluminum of 202) configured to conduct the current received from one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises an interface portion 211 configured to be electrically connected to a blade internal down conductor system 202 for discharging lightning stroke currents. Note the annotated figure later below.

Applicant has argued with regard to the claim rejections under 35 USC 102(a)(1) as being anticipated by Hansen 2012/0003094 (figures 3a-3b) that ““Hansen does not teach: 
a plurality of receptors arranged at defined positions of the tip add-on and which protrude from an airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke; a conductor configured to conduct the current received from one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises an interface portion configured to be electrically connected to a blade internal down conductor system for discharging lightning stroke currents. 
The Examiner asserts that the lightning down conductor 102 of Hansen’s rotor blade corresponds to the claimed conductor. However, Hansen is again silent regarding a plurality of receptors which protrude from an airfoil of a tip add-on and rather teaches (figures 3a-3b) a single receptor 103 that “is positioned at the surface of the tip 105.”

Respectfully, these arguments are non-persuasive. Hansen 2012/0003094 (figures 3a-3b) discloses an arrangement for discharging current due to a lightning stroke at a tip add-on 105 of a rotor blade 101 of a wind turbine, the arrangement comprising: a plurality of receptors 103 (note the abstract, paragraph [0001], and claim 1, for example) arranged at defined positions of the tip add-on and which protrude from an airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke; a conductor (the copper or aluminum of 102) configured to conduct the current received from one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises an interface portion configured to be electrically connected to a blade internal down conductor system 102 for discharging lightning stroke currents. Note the annotated figure later below.

Applicant has argued with regard to the claim rejections under 35 USC 102(a)(2) as being anticipated by Tobin 2018/0135602 that “Tobin does not teach: an interface receiving container configured to receive the interface portion including a margin and to protect the interface portion from being contaminated during manufacturing the tip add-on, wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on. The Examiner asserts that the conductive blade tip 59 as shown in FIG. 13 of Hansen corresponds to the claimed interface receiving container. Tobin is silent regarding the conductive blade tip 59 being configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on, as recited by amended claim 1.”

Respectfully, these arguments are non-persuasive. Tobin discloses an arrangement for discharging current due to a lightning stroke at a tip add-on 102 of a rotor blade 16 of a wind turbine, the arrangement comprising: a plurality of receptors 134 (note paragraph [0069], for example) arranged at defined positions of the tip add-on and which protrude from an unnumbered airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke; a conductor 55 configured to conduct the current received from one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises an interface portion 57 configured to be electrically connected to a blade internal down conductor system 56 for discharging lightning stroke currents; an insulation 136 arranged around the conductor, wherein the insulation with the conductor is arrangeable within the tip add-on; and an interface receiving container 59 (figure 13) configured to receive the interface portion including a margin in the interior or on the exterior and to protect the interface portion from being contaminated during manufacturing the tip add-on, wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on. The recitations of “to protect the interface portion from being contaminated during manufacturing the tip add-on” and “wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on” are functional limitations. Tobin inherently possesses and is capable of performing these functionally defined limitations of the claimed apparatus, as the interface receiving container surrounds the exterior of  the interface portion, and protects the interface portion from being contaminated during manufacturing the tip add-on and the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on (claim 1).

With regard to new claims 15-16, these are rejected under 35 USC 102(a)(1) or 35 USC 102(a)(2) as being anticipated by either Hansen or Tobin, where applicable as set forth in detail later below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 9 recites “wherein the conductor comprises between different adjacent receptor base portions.” This is an incomplete phrase and is unclear.
In claim 10, line 2, “an airfoil wall” is a double recitation of this limitation in claim 1, causing ambiguity.
In claim 11, line 2, “a blade internal down conductor system” is a double recitation of this limitation in claim 1, causing ambiguity.
In claim 13, line 1, “a tip add-on” is a double recitation of the tip add-on recited in claim 1, causing ambiguity.
In claim 13, line 2, “an airfoil wall” is a double recitation of this limitation in claim 1, causing ambiguity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 9-13, and 15-16 (as far as claims 9-11 and 13 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen 2012/0003094 (figure 4).
Disclosed is an arrangement for discharging current due to a lightning stroke at a tip add-on 205 of a rotor blade 201 of a wind turbine, the arrangement comprising: a plurality of receptors 203 (note the abstract, paragraph [0001], and claim 1, for example) arranged at defined positions of the tip add-on and which protrude from an airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke; a conductor (the copper or aluminum of 202) configured to conduct the current received from one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises an interface portion 211 configured to be electrically connected to a blade internal down conductor system 202 for discharging lightning stroke currents; an insulation (see paragraph [0079], for example) arranged around the conductor, wherein the insulation with the conductor is arrangeable within the tip add-on; and an interface receiving container configured to receive the interface portion including a margin in the interior or on the exterior and to protect the interface portion from being contaminated during manufacturing the tip add-on, wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on (note the foam described in paragraph [0022]). The recitations of “to protect the interface portion from being contaminated during manufacturing the tip add-on” and “wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on” are functional limitations. Hansen inherently possesses and is capable of performing these functionally defined limitations of the claimed apparatus, as the interface receiving container surrounds the exterior of  the interface portion, and protects the interface portion from being contaminated during manufacturing the tip add-on and the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on (claim 1).
The insulation is made of polymer (polyethylene or HDPE, see paragraph [0018]) and has a shape so as to restrict a location of the arrangement within the tip add-on to be in a predetermined position and/or extended configuration (claim 3).
The conductor is located between different adjacent receptor base portions (claim 9).
Also disclosed is a tip add-on for a rotor blade of a wind turbine, comprising: the airfoil wall enclosing the inner space; an arrangement according to claim 1 arranged within the inner space, wherein the tip add-on comprises a winglet and a tip extension (claim 10).
Also disclosed is a retrofitted rotor blade for a wind turbine, comprising: the rotor blade including a blade internal down conductor system 202; and a tip add-on according to claim 10 connected at an end of the rotor blade, wherein the conductor of the arrangement for discharging current due to a lightning stroke of the tip add-on is electrically connected to the blade internal down conductor system (claim 11).
Also disclosed is a method of manufacturing the arrangement for discharging the current due to lightning stroke at the tip add-on of the rotor blade of the wind turbine, the method comprising: providing the plurality of receptors arranged at the defined positions of the tip add-on and which protrude from the airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke, the conductor configured to conduct the current received from the one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises the interface portion configured to be electrically connected to the blade internal down conductor system for discharging lightning stroke currents, the interface receiving container configured to receive the interface portion including the margin and to protect the interface portion from being contaminated during manufacturing the tip add-on, wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming the inside of the tip add-on; and arranging around the conductor the insulation, wherein the insulation with the conductor is arrangeable within the tip add-on. The recitations of “to protect the interface portion from being contaminated during manufacturing the tip add-on, wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming the inside of the tip add-on” are functional limitations. Hansen inherently possesses and is capable of performing these functionally defined limitations of the claimed apparatus, as the interface receiving container surrounds the exterior of  the interface portion, and protects the interface portion from being contaminated during manufacturing the tip add-on and the interface receiving container is configured to protect the interface portion from being contaminated during foaming the inside of the tip add-on (claim 12).
Also disclosed is a method of manufacturing the tip add-on of the rotor blade, comprising: manufacturing the airfoil wall partly enclosing the inner space; manufacturing the arrangement for discharging the current due to lightning stroke according to claim 1; and arranging the arrangement for discharging the current within the inner space of the tip add-on; and foaming the inner space (note paragraph [0022]) (claim 13).
Between a receptor base portion and the interface portion, the conductor comprises a spacer portion 1 or spacer portion 2, further wherein the receptor base portion is larger in cross-section than the spacer portion (claim 15).
	The spacer portion 1 is formed at least partly as a flexible cable (note paragraph [0085], where the cable is cooper wire, which is flexible) (claim 16).	
Note the annotated figure below.


    PNG
    media_image1.png
    856
    984
    media_image1.png
    Greyscale



Claims 1-4, 7, 9-13, and 15 (as far as claims 9-11 and 13 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen 2012/0003094 (figures 3a-3b).
Disclosed is an arrangement for discharging current due to a lightning stroke at a tip add-on 105 of a rotor blade 101 of a wind turbine, the arrangement comprising: a plurality of receptors 103 (note the abstract, paragraph [0001], and claim 1, for example) arranged at defined positions of the tip add-on and which protrude from an airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke; a conductor (the copper or aluminum of 102) configured to conduct the current received from one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises an interface portion configured to be electrically connected to a blade internal down conductor system 102 for discharging lightning stroke currents; an insulation (see paragraph [0079], for example) arranged around the conductor, wherein the insulation with the conductor is arrangeable within the tip add-on; and an interface receiving container configured to receive the interface portion including a margin in the interior or on the exterior and to protect the interface portion from being contaminated during manufacturing the tip add-on, wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on (note the foam described in paragraph [0022]). The recitations of “to protect the interface portion from being contaminated during manufacturing the tip add-on” and “wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on” are functional limitations. Hansen inherently possesses and is capable of performing these functionally defined limitations of the claimed apparatus, as the interface receiving container surrounds the exterior of  the interface portion, and protects the interface portion from being contaminated during manufacturing the tip add-on and the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on (claim 1).
The insulation completely surrounds the conductor except at one end at which the tip add-on is to be connected to the rotor blade (claim 2).
The insulation is made of polymer and has a shape so as to restrict a location of the arrangement within the tip add-on to be in a predetermined position and/or extended configuration (claim 3).
The conductor comprising aluminum is rigid and comprises at least one receptor base portion arranged to electrically and mechanically connect to at least one conducting receptor 103 of the plurality of receptors (claim 4).
The interface portion is configured to electrically and mechanically connect to a pair of conducting receptors 103 (note claims 1, paragraphs 2 and 3) to be exposed outside the tip add-on (claim 7).
The conductor is located between different adjacent receptor base portions (claim 9).
Also disclosed is a tip add-on for a rotor blade of a wind turbine, comprising: the airfoil wall enclosing the inner space; an arrangement according to claim 1 arranged within the inner space, wherein the tip add-on comprises a winglet and a tip extension (claim 10).
Also disclosed is a retrofitted rotor blade for a wind turbine, comprising: the rotor blade including a blade internal down conductor system 102; and a tip add-on according to claim 10 connected at an end of the rotor blade, wherein the conductor of the arrangement for discharging current due to a lightning stroke of the tip add-on is electrically connected to the blade internal down conductor system (claim 11).
Also disclosed is a method of manufacturing the arrangement for discharging the current due to lightning stroke at the tip add-on of the rotor blade of the wind turbine, the method comprising: providing the plurality of receptors arranged at the defined positions of the tip add-on and which protrude from the airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke, the conductor configured to conduct the current received from the one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises the interface portion configured to be electrically connected to the blade internal down conductor system for discharging lightning stroke currents, the interface receiving container configured to receive the interface portion including the margin and to protect the interface portion from being contaminated during manufacturing the tip add-on, wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming the inside of the tip add-on; and arranging around the conductor the insulation, wherein the insulation with the conductor is arrangeable within the tip add-on. The recitations of “to protect the interface portion from being contaminated during manufacturing the tip add-on, wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming the inside of the tip add-on” are functional limitations. Hansen inherently possesses and is capable of performing these functionally defined limitations of the claimed apparatus, as the interface receiving container surrounds the exterior of  the interface portion, and protects the interface portion from being contaminated during manufacturing the tip add-on and the interface receiving container is configured to protect the interface portion from being contaminated during foaming the inside of the tip add-on (claim 12).
Also disclosed is a method of manufacturing the tip add-on of the rotor blade, comprising: manufacturing the airfoil wall partly enclosing the inner space; manufacturing the arrangement for discharging the current due to lightning stroke according to claim 1; and arranging the arrangement for discharging the current within the inner space of the tip add-on; and foaming the inner space (note paragraph [0022]) (claim 13).
Between a receptor base portion and the interface portion, the conductor comprises a spacer portion, further wherein the receptor base portion is larger in cross-section than the spacer portion (claim 15).
	Note the annotated figure below.


    PNG
    media_image2.png
    935
    990
    media_image2.png
    Greyscale



Claims 1-2, 4, 6-7, 9-12, and 15 (as far as claims 9-11 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobin 2018/0135602.
Disclosed is an arrangement for discharging current due to a lightning stroke at a tip add-on 102 of a rotor blade 16 of a wind turbine, the arrangement comprising: a plurality of receptors 134 (note paragraph [0069], for example) arranged at defined positions of the tip add-on and which protrude from an unnumbered airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke; a conductor 55, 57 configured to conduct the current received from one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises an interface portion 57 configured to be electrically connected to a blade internal down conductor system 56 for discharging lightning stroke currents; an insulation 136 arranged around the conductor, wherein the insulation with the conductor is arrangeable within the tip add-on; and an interface receiving container 59 (figures 13-14) configured to receive the interface portion including a margin in the interior or on the exterior and to protect the interface portion from being contaminated during manufacturing the tip add-on, wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on. The recitations of “to protect the interface portion from being contaminated during manufacturing the tip add-on” and “wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on” are functional limitations. Tobin inherently possesses and is capable of performing these functionally defined limitations of the claimed apparatus, as the interface receiving container surrounds the exterior of  the interface portion, and protects the interface portion from being contaminated during manufacturing the tip add-on and the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on (claim 1).
The insulation completely surrounds the conductor except at one end at which the tip add-on is to be connected to the rotor blade (claim 2).
The conductor comprising aluminum (paragraph [0073]) is rigid, and comprises: at least one receptor base portion arranged to electrically and mechanically connect to at least one conducting receptor 134 of the plurality of receptors (claim 4).
The interface portion 57 is in the form of and comprises at least one connection plate to be joined with a connection plate 59 of the blade internal down conductor system (claim 6).
The interface portion is configured to electrically and mechanically connect to a pair of conducting receptors 134 to be exposed outside the tip add-on (claim 7).
The conductor is located between different adjacent receptor base portions (claim 9).
Also disclosed is a tip add-on for a rotor blade of a wind turbine, comprising: the airfoil wall enclosing the inner space; an arrangement according to claim 1 arranged within the inner space, wherein the tip add-on comprises at least one of: a winglet; and a tip extension (claim 10).
Also disclosed is a retrofitted rotor blade for a wind turbine, comprising: the rotor blade including the blade internal down conductor system; and a tip add-on according to claim 10 connected at an end of the rotor blade, wherein the conductor of the arrangement for discharging current due to a lightning stroke of the tip add-on is electrically connected to the blade internal down conductor system (claim 11).
Also disclosed is a method of manufacturing the arrangement for discharging a current due to lightning stroke at the tip add-on of the rotor blade of the wind turbine, the method comprising: providing the plurality of receptors arranged at defined positions of the tip add-on and which protrude from the airfoil wall of the tip add-on, the plurality of receptors configured to receive the lightning stroke, the conductor configured to conduct the current received from one or more of the plurality of receptors due to the lightning stroke, wherein the conductor is disposed within the tip add-on and comprises the interface portion configured to be electrically connected to the blade internal down conductor system for discharging lightning stroke currents, the interface receiving container configured to receive the interface portion including the margin in the interior or on the exterior and to protect the interface portion from being contaminated during manufacturing the tip add-on, wherein the interface receiving container is configured to protect the interface portion from being contaminated during foaming an inside of the tip add-on; and arranging around the conductor the insulation, wherein the insulation with the conductor is arrangeable within the tip add-on (claim 12).
Between the receptor base portion and the interface portion, the conductor comprises a spacer portion, further wherein the receptor base portion is larger in cross-section than the spacer portion (claim 15).
Note the annotated figure below.


    PNG
    media_image3.png
    644
    915
    media_image3.png
    Greyscale



Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745